DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what expression “.,” means in the first line of the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al (US Pub No. 200200062), in view of Murhty et al (US Pub No. 20020190284).


With respect to claim 1, Yamakawa et al discloses forming a gate stack (4a,5a,9,Fig.13) over a substrate (1,Fig.13) ; forming a sidewall spacer (6c,6d,Fig.13) along a sidewall of the gate stack (Fig.13) ; removing a portion of the sidewall spacer to form a cavity within the sidewall spacer (8a,8b,FIgh.14), the cavity having a decreasing height towards the gate stack (Fig.14). However, Yamakawa et al does not explicitly disclose removing a portion of the substrate positioned adjacent the gate stack to form a recess within the substrate; and forming a source/drain feature in the recess, implanting dopants into a portion of the substrate, and portion of doped substrate are included when removing the substrate. On the other hand, Murthy et al discloses removing a portion of the substrate (312 ,Fig.6) positioned adjacent the gate stack (Fig.6) to form a recess within the substrate (Fig.6); and forming a source/drain feature in the recess (318,Fig.7); furthermore, Murthy et al discloses implanting dopants into the substrate (Para 34), when removing substrate dopant portions are included, (Para 34, Fig.6)  . It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yamakawa et al according to teachings of Murthy et al such that source and drain regions are formed within a recess, in order to form an epitaxial compressing or straining regions within the substrate to optimize the channel region. 

 	With respect to claim 2, Yamakawa et al in view of  Murthy et al discloses wherein the portion of the substrate (Fig.14 of Yamaka et al) defines a bottom surface of the cavity (because 312 goes all the way under the gate,Fig.6) prior to the removing of the portion of the substrate.

 	With respect to claim 3, Yamakawa et al discloses  wherein the forming of the sidewall spacer along the sidewall of the gate stack further includes forming the sidewall spacer directly 

 	With respect to claim 4, Yamakawa et al discloses  wherein the removing of the portion of the sidewall spacer to form the cavity within the sidewall spacer further includes removing the portion of the sidewall spacer to expose the portion of the substrate (Fig.13-14).

 	With respect to claim 5, Yamakawa et al in view of Murthy et al discloses wherein the forming of the source/drain feature in the recess further includes forming the source/drain feature within the cavity (Fig.8)  such that the source/drain feature interfaces with portions of the sidewall spacers defining the cavity (310,Fig.8).

 	
 	With respect to claim 7, Yamakawa et al discloses wherein the forming of the sidewall spacer along the sidewall of the gate stack includes: depositing a dielectric layer (6,Fig.5) over the gate stack; and performing an anisotropic etching process on the dielectric layer (Para 76).

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al (US Pub No. 200200062), in view of Murhty et al (US Pub No. 20020190284), in view of Zhong et al (US Pub No. 20120220097)


 	With respect to claim 15, Yamakawa et al discloses forming a first spacer ( 6c,Fig.6) along a sidewall of a first gate stack (4a,Fig.6) disposed over a substrate (1,Fig.6); removing a portion of the first spacer to form a first cavity (8a,Fig.7) within the first spacer, wherein the first cavity decreases in size as the cavity extends towards the first gate stack (Fig.7). However, 

 	With respect to claim 16, the arts cited above do not explicitly disclose forming a second spacer along a sidewall of a second gate stack disposed over the substrate; removing a portion of the second spacer to form a second cavity within the second spacer; forming a second recess in the substrate adjacent the second gate stack; and forming a second source/drain feature in the second recess and the second cavity, the second source/drain feature being formed of a different material than the first source/drain feature. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that second gate stack is formed for a NMOS or PMOS (depending on what the first transistor device is) such that it has the same sidewall structure and the material in recess would be different than the first transistor because one would need either SiGe or SiC material for PMOS and NMOS respectively, in order to make a CMOS device.



 	With respect to claim 18, the arts cited above do not explicitly disclose wherein the removing of the portion of the first spacer to form the first cavity within the first spacer includes performing a wet etching process. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that instead of ion etching wet etching is used because it does not require expensive equipment such as vacuum pumps.

 	With respect to claim 19, Yamakawa et al discloses etching process is used (Para 76), however, it does not explicitly disclose wherein the removing of the portion of the first spacer to form the first cavity within the first spacer includes performing a dry etching process. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that dry etching is performed because it is the most common etching technique in the industry.

 	With respect to claim 20, Murthy et al discloses further comprising implanting a dopant (331,Fig.10) into a portion of the substrate after the removing of the portion of the first spacer (which was doe initially under reference Yamakawa et al) to form the first cavity within the first spacer (8a in Yamakawa et al), and wherein the forming of the first recess in the substrate adjacent the first gate stack includes removing at least some of the portion of the substrate (Fig.5-6 in Murthy et al).

Allowable Subject Matter
Claims 8,10-14 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8, 10-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895